Powell, J.'
1. The case is controlled for tlie most part by the decision in tlie ease of McAdams v. State, ante, 166 (70 S. E. 893).
2. In the light of the rule that in misdemeanors all who aid or abet are principals, one who, at a place where an illicit distillery is in operation, participates by such acts as helping barrel the liquor, helping keep up the fire, and leveling tlie still worm when it is about to get out of proper adjustment, may be convicted upon an indictment charging him with manufacturing liquor. Judgment affirmed.